Scott, Judge,
delivered the opinion of the court.
1. The plaintiff in this case presents himself in rather a singular attitude. He is seeking to recover money, to which he alleges he is entitled, and yet he disclaims all title to the property whose sale has given rise to this action. There is an execution against property; it is sold under that execution; the defendant in the execution denies that he has any title to it; it *331does not appear that be is even in possession of it; and yet he claims the money arising from the sale. The principle is not perceived on which the action can be maintained. It is not contended that where there is á title to real estate, a parol disclaimer can divest it, or that, after such disclaimer, the party may not show title in himself, if he has not, by his conduct, estopped himself from such a course towards third persons who have contracted on the faith of such declarations. But here, there is no pretence of title to the property, and an admission is made on the trial of this cause, that there was none in the plaintiff.
The other Judges concurring, the judgment will be affirmed.